Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 15, 2021

                                       No. 04-20-00516-CV

                                   Heriberto D. GONZALEZ,
                                            Appellant

                                                 v.

                                    Salvador JOHNSON, Sr.,
                                            Appellee

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2019CVH002459C3
                          Honorable Victor Villarreal, Judge Presiding


                                          ORDER

        Appellee’s brief was originally due by January 11, 2021. Neither the brief nor a motion
for extension of time has been filed. We therefore ORDER appellee to file his brief by January
25, 2021. Appellee is advised that if the brief is not filed, the case may be set at issue without an
appellee’s brief.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court